BRAUER, J., Concurring.
When the trial court found the defendant’s statement “voluntary,” it obviously used that word in the sense of “volunteered.” Voluntariness, as contradistinguished from duress, was never in issue. The trial court’s finding was amply supported by the evidence; and as the Miranda decision itself makes clear, volunteered statements of any kind are not barred by the Fifth Amendment. (Miranda v. Arizona (1966) 384 U.S. 436 at p. 478 [16 L.Ed.2d 694, 726, 86 S.Ct. 1602, 10 A.L.R.3d 974].) I believe that the defendant’s statement should be discussed in that context rather than under the heading of Miranda waiver.
In all other respects, I agree with the opinion.